April 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          DEXTER EVANS, Appellant

NO. 14-14-00468-CV                          V.

           EDGAR LINARES AND CLAUDIA BONILLA, Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, Edgar Linares
and Claudia Bonilla, signed May 13, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Dexter Evans, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.